Texas Department of Criminal Justice

                                                                                          Brad Livingston
                                                                                           Executive Director




 October 12, 2015

 The Honorable Chris Daniel
 Harris County District Clerk
 201 Caroline, Suite 420
 Houston, Texas 77002
                                                                                        W 15 2£15
 RE: JUAN MARTIN GARCIA, TDCJ #999360

 Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to JUAN MARTIN GARCIA, issued in
the District Court of Harris County, Texas 185th District Court, on May 19, 2015, which was
carried out on October 6, 2015. Also enclosed is the Certificate with the director's statement of
compliance with the command of the warrant. The certificate also indicates the disposition of
the remains as required by Article 43.23 of the Texas Code of Criminal Procedure.

Sincerely,



CarlaM. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
    Louise Pearson, Clerk, Court of Criminal Appeals
    Kelly Enloe, Chairman, Classification & Records, TDCJ


CW/cf
Attach




                   Our mission is toprovide public safety, promote positive change inoffender
         (           behavior, reintegrate offenders into society, and assist victims of crime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howell@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                      P.O. Box 4004
Austin, Texas 78711-3084                                                             Huntsville, Texas 77342-4004
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION


        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 21st day ofJune, 2000 and executed the 6th day of
October, 2015 by the death of JUAN MARTIN GARCIA




DISPOSITION OF BODY:



DATE:      ftcJbOJL MJ^/n, 2D iS

TIME:         IniaU.pm




                                           O^M

                       William Stephens, Director
                       Texas Department of Criminal Justice
                       Correctional Institutions Division
                                             CERTIFICATE



   I hereby certify that the Death Warrant in the case of The State of Texas vs. JUANMARTIN
   GARCIA issued in the 185th District Court of Harris County, Texas, on May 19, 2015 and was
   executed according to the laws of the State of Texas on October 6, 2015. The death of JUAN
   MARTIN GARCIA was caused by intravenous injection oflethal substancesat the HuntsvilleUnit
   of the Texas Department ofCriminal Justice-Correctional Institutions Division atk^Ca p.m.on
   October 6, 2015. The body of the deceased was given into the custody of Carnes Funeral Home
   agent for therequesting relative. This Certificate and Return ofWarrant (enclosed) isincompliance
  with Article 43.23 of the Texas Code of Criminal Procedure.




                                          William Stephens, Director
                                          Texas Department of Criminal Justice
                                          Correctional Institutions Division




  SUBSCRIBED AND SWORN TO BEFORE ME this the 6th day of October 2015.

/§&••• %         CONNIE E.           :
'*' A \o\          WEIGH
  jtf/J Notary Public. State of Texas *             r\              " 0          ,      ft
 £ofi#      yCon;":i"r„Exp,res •                    u>rvru *_, o- jLQjutch
      Notary withoU, Bond *** *           NOTARY PUBLIC, Walker County, Texas


  My Commission expires:         \ { -QU-XQll
                                        CAUSE NO. 797602


 STATE OF TEXAS                                §              IN THE 185TH DISTRICT COURT

 V.                                            §              OF

JUAN MARTIN GARCIA                             §              HARRIS COUNTY, TEXAS

                                      EXECUTION ORDER


        This Court, having received the Mandate from the Court of Criminal Appeals

affirming the Defendant's conviction in the above styled and numbered cause and having

received notice that the Court of Criminal Appeals has denied habeas relief in the

defendant's initial petition for writ of habeas corpus, cause no. 797602-A, now enters the

following order:

        IT IS HEREBY ORDERED that the Defendant, JUAN MARTIN GARCIA, who

has been adjudged to be guilty of Capital Murder as charged in the indictment and whose

punishment has been assessed at Death by the verdict of the jury and judgment of the Court,

shall be kept in custody by the Director of the Institutional Division of the Texas

Department of Criminal Justice at Huntsville, Texas, until Tuesday, the 6th day of October,

2015, upon which day, at the Institutional Division of the Texas Department of Criminal

Justice at Huntsville, Texas, at some time after the hour of 6:00 p.m., in a room arranged for

the purpose of execution, the said Director, acting by and through the executioner

designated by said Director as provided by law, is hereby commanded, ordered and directed

to carry but this sentence of death by intravenous injection of a substance or substances in a

lethal quantity sufficient to cause the death of the said JUAN MARTIN GARCIA and until

the saidJUAN MARTIN GARCIA is dead, such procedure to be determined and supervised

by the said Director of the Institutional Division of the Texas Department of Criminal
Justice.


           The Clerk of this Court shall issue and deliver to the Sheriff of Harris County,

Texas, a Death Warrant in accordance with this Order, directed to the Director of the

Institutional Division of the Texas Department of Criminal Justice at Huntsville, Texas,

commanding him, the said Director, to put into execution the Judgment of Death against the

said JUAN MARTIN GARCIA. The Sheriff of Harris County, Texas is hereby Ordered,

upon receipt of said Death Warrant, to deliver said Death Warrant to the Director of the

Institutional Division of the Texas Department of Criminal Justice, Huntsville, Texas.

                     SIGNED AND ENTERED this 19th day ofMay, 2015.




                                                     A &JU3V^\
                                                      SUSAN BROWN'
                                                      Presiding Judge
                                                      185th District Court
                                                      Harris County, Texas
                                           CAUSE NO. 797602


                                            DEATH WARRANT


STATE OF TEXAS                                                            IN THE 185TH DISTRICT COURT


V.                                                                       OF


JUAN MARTIN GARCIA                                                       HARRIS COUNTY, TEXAS

TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF
CRIMINAL JUSTICE AND TO THE SHERIFF OF HARRIS COUNTY, TEXAS:

On the 17th day of February, 2000, the above-named defendant, in the above-styled and numbered cause,
was convicted of the offense of capital murder. On the 25th day of February, 2000, the Court sentenced the
above-named defendant to death in accordance with the findings of the jury, pursuant to the Texas Code of
Criminal Procedure.


The Court, having received the Court of Criminal Appeals' mandate affirming the above-named
defendant's conviction for capital murder and having received notice of the Court of Criminal Appeals'
denial of the defendant's initial application for writ of habeas corpus, if such application was timely filed,
sentenced the above-named defendant to death for the offense of capital murder and ORDERS that the
execution be had on Tuesday, the 6th day of October, 2015, at any time after the hour of 6:00 p.m., at the
Institutional Division of the Texas Department of Criminal Justice at Huntsville, Texas.

The Sheriff of Harris County, Texas, is hereby commanded to transport the defendant to the Institutional
Division of the Texas Department of Criminal Justice and deliver the defendant, if not already in the
custody of the Institutional Division of the Texas Department of Criminal Justice, and this warrant to the
Director of the Institutional Division of the Texas Department of Criminal Justice for the purpose of
executing this warrant, and to take from the Director the proper receipt for the defendant, if not already in
the custody of the Institutional Division of the Texas Department of Criminal Justice, and the sheriff will
return the receipt to the office of the District Clerk of Harris County, Texas.

The Director of the Institutional Division of the Texas Department of Criminal Justice is hereby
commanded to receive from the Sheriff the defendant and this warrant, and to give his receipt to the
Sheriff, and to safely keep the defendant and to execute the sentence of death at any time after the hour of
6:00 p.m., on the day and date specified in paragraph two of this warrant, by causing a substance or
substances in a lethal quantity to be intravenously injected into the body of the defendant sufficient to cause
death, and the injection of the substance or substances into the body of the defendant to continue until the
defendant is deceased, obeying all laws of the State of Texas with reference to such execution.

Witness my hand and seal of the
                            the 185th
                                185th EJistrict
                                      District Court
                                                C    of Harris County, Texas, at
Houston, Texas, on the |H™ day of Xl